DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on February 8, 2021.
Claims 1-46 are currently pending in the application and are considered in this Office action, with claims 1, 3-5, and 7 amended, and new claims 8-46 added.
The objection of claims 1, 3, and 5 has been withdrawn in response to Applicant’s amendments.
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections. 
Claim Objections
Claim 36 is objected to because of the following informality: “the drawing” should be changed to “the drawer”.
In claim 12, the first and second bottom parts are bottoms of the discharge and supply channels, respectively, while in claim 20, the first and second bottom portions 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22, 24, 32, 34-35, 40, 42, and 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 20 recites “with respect to a base of the cabinet “. It is not clear what a base of the cabinet is. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as a bottom of the cabinet. Clarification is required. This rejection affects claims 21 and 22.
Claim 20 recites “a first bottom portion configured to the supply channel and a second bottom portion configured to the discharge channel”. The meaning of “configured to” is not clear. For the purpose of this examination, it is interpreted as “a first bottom portion that is a bottom of the supply channel and a second bottom portion 
Claim 24 recites “the supply channel is positioned on an upper surface of the drawer based on the drawer being in a closed position”, while claim 23 recites “the first body is positioned at an upper portion of the rear surface of the drawer” and claim 3 recites “a supply channel that is defined by the first body”. As the supply channel is defined by the first body, as recited in claim 3, it is not clear how it can be positioned at the upper portion of the rear surface of the drawer, as recited in claim 23, and also be positioned on the upper surface of the drawer, as recited in claim 24. Clarification is required.
Claim 32 recites “the shaft support and the first shaft are provided on the discharge pipe”, while claim 30 recites “a shaft support connected to the first end of the first body”…”,”the first body comprises a first shaft rotatably provided on the shaft support”. Thus the location of the shaft support and the first shaft is not clear, e.g. whether they are located on the first end of the first body, as recited in claim 30, on the support provided on the rear panel of the cabinet, as recited in claim 29, on the discharge pipe, as recited in claim 32, or on all these elements, since claim 32 is dependent on claims 29-31. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as the shaft support and the first shaft can be positioned on any of these elements. Clarification is required.
Claim 34 recites “the third shaft is disposed between the first shaft and the second shaft in a width direction of the drawer” and claim 35 recites “the third shaft is i.e. closed, position. Clarification and correction is required.
Claim 35 recites “the first end of the discharge channel”. There is insufficient antecedent for the limitation in the claim. Further, it is not clear what the first end of the discharge channel is and where it is located. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as the first end of the first body. Clarification and correction is required.
Claims 40 and 42 recite “a supply channel outlet”, claim 42 recites “a water supply pipe”. It is not clear what the supply channel outlet and the water supply pipe are and where they are located. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as the supply channel outlet can be any outlet fluidly connected to the water supply line, and the water supply pipe can be any pipe fluidly connected to the water supply line. Clarification and correction is required.
Claim 45 recites “the supply channel and the discharge channel are provided as one unit and working as the guider”. The meaning of “working” is not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-20, 23, 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0265524 A1, cited in IDS), hereinafter Kim, Kiyoyuki et al. (JP 2002-291677 A, Machine English translation is attached to this Office action), hereinafter Kiyoyuki, Wanweerakul (US 2012/0255329 A1), hereinafter Wanweerakul, and Jeong et al. (US 2010/0101282 A1, cited in IDS), hereinafter Jeong.
Regarding claim 1, Kim discloses a laundry treatment apparatus (1, Fig. 1) comprising a cabinet (10); a drawer (100) configured to be extracted from and retracted into the cabinet (Figs. 1 and 2); an accommodation unit (200) provided in the drawer to store water (e.g. Fig. 13, para 57); a guider (e.g. Figs. 11-12, para 113) comprising a 
Kiyoyuki teaches a washing appliance (dishwasher, Fig. 1) comprising a cabinet (1); a drawer (2) configured to be extracted from and retracted into the cabinet (Fig. 2); a discharge unit (pump 8) provided at the lower portion of the drawer (Fig. 1); a guider (20) comprising a body rotatably connected to a rear panel of the cabinet (via hinge means 22, e.g. Fig. 3); a discharge channel (21) defined by the body (the drainage hose is composed of hard portion formed on the body 20, e.g. Fig. 3, para 35) that is a part of a water discharge line (11); a first pipe (111, 112) connecting the discharge unit (8) and the discharge channel (Fig. 3, para 29); and a flexible drainage pipe (113) connected to 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the draining means in the washing machine disclosed by Kim with the discharge channel provided in the body rotatably coupled to the cabinet, as taught by Kiyoyuki, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Water discharge pipe comprising a hard portion provided in a body rotatably coupled to the cabinet is known in the prior art, as taught by Kiyoyuki. Modifying the washing machine of Kim with such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of eliminating pinching and damage to the drainage hose during movement of the drawer into or out of the cabinet, rendering this limitation obvious. 
Kiyoyuki does not teach that the drainage pipe between the body and the external drain is formed by the separate discharge pipe provided on the rear panel of the cabinet and extending through the rear panel of the cabinet toward an outside of the cabinet and the second pipe connecting the discharge channel and the discharge pipe. It would have been obvious to one having ordinary skill in the art at the time the 
Kim discloses that the pump is provided on the lower portion of the drawer. Kim does not disclose that the pump is provided on the lower portion of a rear surface of the drawer. Jeong teaches a laundry treatment apparatus (100, Fig. 2, Abstract) comprising a cabinet (case 130) having an entrance (Fig. 3); a drawer (120) configured to be extracted from the cabinet through the entrance (Fig. 3); an accommodation unit (outer tub 140) disposed in the drawer and defining a space configured to receive washing water (Abstract); a pump (172) provided on the lower portion of a rear surface of the drawer to discharge water in the accommodation unit (para 72); a water discharge pipe (170) connected to the pump and to the outside of the cabinet to provide fluid communication between the pump and the outside of the cabinet (Fig. 4, para 72). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the pump of Kim by providing it at the lower portion of the rear surface of the drawer as taught by Jeong, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be better space utilization.
Regarding claim 2, Wanweerakul teaches that the second pipe (112b) is a corrugated pipe (e.g. Fig. 9C).
Regarding claim 3, Kim discloses a water supply line (water supply pipe 450) provided along the first body (420) and the second body (430) of the guider (e.g. Fig. 11) and configured to supply water to the accommodation unit (para 115), and that the water supply pipe (450) is connected to water source outside the cabinet (via a protruding tubular element in the water supply hole 410, para 119, Fig. 11). The protruding tubular element shown in Fig. 11 is interpreted as the claimed connecting pipe connecting a water supply source to the supply channel, in the broadest reasonable interpretation. The disclosed water supply line is interpreted as a combination of the supply channel provided in the first body and that is a part of a water supply line and a water supply pipe supported by the second body and configured to supply water from the supply channel to the accommodation unit. The disclosed guider is configured to guide a movement of the supply channel, as claimed.
Kim does not disclose that the supply channel is defined by the first body. Kiyoyuki teaches a water supply hose (12) coupled to the washing chamber, a connecting pipe (121) connected to a water source (water faucet) and to the water supply hose (via valve 13) to provide fluid communication between the water source (para 28), a body (20) rotatably coupled to a rear surface of the cabinet (via hinge portion 22, Figs. 1 and 2, para 15), and that the water supply hose is composed of hard portion formed on the body 20, and the soft portion (para 35) connected to the hard portion (via 212, e.g. illustrated in Fig. 3 for a drainage hose) and to the washing chamber (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the water supply hose in the washing machine disclosed by Kim and modified with the body rotatably connected to 
Regarding claim 4, Kiyoyuki teaches that the hard portion of the corresponding hose in the body (20) comprises a channel (21) having inlet and outlet (open ends 212). Fig. 3 illustrates the arrangement for the drain hose, however, Kiyoyuki teaches that the two hard portions of the supply hose and the drain hose may be formed on the body 20 (para 35), and accordingly, the hard portion of the supply hose, i.e. the supply channel, also comprises the channel (21) having the supply channel inlet in the first end and the supply channel outlet in the second end (Fig. 3). In the laundry treatment apparatus disclosed by Kim and modified with Wanweerakul and Kiyoyuki, the supply channel inlet is communicating with the connecting pipe; and the supply channel outlet provides fluid communication to the water supply pipe, as claimed. 
Regarding claim 5, Kiyoyuki teaches that the body (20) comprises the discharge channel (21) having a discharge channel outlet (212) at a first end of and a discharge channel inlet (Fig. 3). In the laundry treatment apparatus disclosed by Kim and modified with Wanweerakul and Kiyoyuki, the discharge channel provides fluid communication to the second pipe; and the discharge channel inlet provides fluid communication to the first pipe, as claimed.
Regarding claim 6, Kim discloses that the first body (420) and the second body (430) are configured to rotate in a plane parallel to a bottom surface of the cabinet while the drawer is extracted from or retracted into the cabinet (rotate horizontally via link 470, e.g. Fig. 11). 
Regarding claim 7, Kim discloses that the first body and the second body are located in a space defined between a rear surface of the cabinet and a rear surface of the drawer Kim does not disclose that the first body and the second body are located in a space defined between an upper surface of the cabinet and an upper surface of the drawer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the guider disclosed by Kim such that it is located between the upper surface of the cabinet and the upper surface of the drawer, as claimed, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be better vertical space utilization.
Regarding claim 8, in the body arrangement taught by Kiyoyuki, a length of the discharge channel appears to be the same as a length of the supply channel (e.g. Fig. 2). Kiyoyuki does not teach that the length of the discharge channel is shorter than a length of the supply channel. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the lengths of the discharge and supply channels as desired, with no change in respective function, to yield the same and predictable result of providing channels in the body to supply and discharge water, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. 
Regarding claim 9, in the body arrangement taught by Kiyoyuki, the supply channel is parallel to the discharge channel (e.g. Fig. 2). Kiyoyuki does not teach that the supply channel comprises a bending portion that connects the first portion to the 
Regarding claim 10, Kim does not disclose that the first body (420) is formed by a base and a cover. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the first body disclosed by Kim as separate parts, e.g. base and cover, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be ease of access to the internal space formed in the first body.
Regarding claim 11, Kiyoyuki teaches that the body (20) comprises a hard portion of the supply hose, i.e.
Regarding claim 12, in the arrangement taught by Kiyoyuki, a first bottom part that is a bottom surface of the discharge channel is provided below a second bottom part that is the bottom part of the supply channel (e.g. Fig. 2). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the bottom portions of the supply and discharge channels in the laundry treatment apparatus disclosed by Kim and modified with Wanweerakul and Kiyoyuki, and having separably made portions of the first body, such that the first bottom part of the base that is the bottom surface of the discharge channel is lower than the second bottom part of the base that is the bottom surface of the supply channel, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be better vertical space utilization.
Regarding claim 13, Kiyoyuki teaches that the body (20) is defined so that its upper edge end is lower than the upper edge portion of the drawer (para 28). Kiyoyuki does not teach that the base defines a recess for accommodating a rear edge of the drawer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape the body taught by Kiyoyuki in the laundry treatment apparatus of Kim, such as to accommodate an upper edge of a rear surface of the drawer, with no change in respective function, to yield the same and predictable result of providing portions of the supply and drainage pipes and allowing to fully extract and to fully retract the drawer, absent any secondary considerations or showing of 
Regarding claim 14, Kiyoyuki does not teach that the first bottom part of the base is located below an upper surface of the drawer, and that the second bottom part of the base is located above the upper surface of the drawer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the body taught by Kiyoyuki in the laundry treatment apparatus of Kim, such as the first bottom part of the base is located below an upper surface of the drawer, and that the second bottom part of the base is located above the upper surface of the drawer, to yield the same and predictable result of providing supply and drain channels and allowing to fully extract and to fully retract the drawer, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to enhance space utilization.
Regarding claim 16, Kiyoyuki teaches that the body (20) comprises a partition in longitudinal direction of the body to separate the supply hose (12) in the supply hose space (231) and the drain hose space in a parallel state (e.g. Fig. 3, para 27). 
Regarding claim 17, Kiyoyuki teaches that the body (20) defines the supply channel and the discharge channel (para 38). Kiyoyuki does not teach that the body comprises a base and a cover that closes the base. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the body taught by Kiyoyuki from separable parts, e.g. base and cover, since it has been held that constructing a formerly integral structure in various elements involves only routine 
Regarding claim 18, Kiyoyuki teaches that the body (20) comprises a partition in longitudinal direction of the body to isolate the supply channel, i.e. the supply hose 12 in a supply hose space 231, and the discharge channel, i.e. the drain hose space (e.g. Fig. 3, para 27).
Regarding claim 19, Kiyoyuki teaches that the body (20) is defined so that its upper edge end is lower than the upper edge portion of the drawer (para 28). Kiyoyuki does not teach that the base includes a recessed portion that accommodates an upper edge of the rear surface of the drawer based on the drawer being in a closed position. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape the body taught by Kiyoyuki in the laundry treatment apparatus of Kim, such as to accommodate the upper edge of the rear surface of the drawer, with no change in respective function, to yield the same and predictable result of providing portions of the supply and drainage pipes and allowing to fully extract and to fully retract the drawer, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to enhance space utilization.
Regarding claim 20, in the arrangement taught by Kiyoyuki, a first bottom portion that is a bottom surface of the discharge channel is provided at a different height respect to a bottom of the cabinet than a second bottom portion that is the bottom part of the supply channel (e.g. Fig. 2). 
Regarding claim 23, Kim discloses that the first body (420) is positioned at an upper portion of the rear surface of the drawer (Fig. 11). 
Regarding claim 27, Kiyoyuki teaches that the first pipe (11) comprises a first portion extending from the discharge unit (8) and disposed parallel to the discharge channel, and a second portion extending vertically from the first portion and providing fluid communication to the discharge channel inlet (e.g. Fig. 2). 
Regarding claim 28, in the arrangement taught by Kiyoyuki in Fig. 2, the first pipe is coupled to the body (20) by connecting the discharge channel inlet (212) while the first portion (adjacent the pump) is separated (spatially) from the body (20), as claimed. 
Regarding claim 29, Kim discloses that the guider comprises a support (bracket 422) provided on a rear panel of the cabinet (para 116), and that the first end of the first body (420) is connected to the support (hinged connected, Fig. 12, para 116). 
Regarding claim 30, Kim discloses that the support (422) comprises a shaft support (bracket) connected the first end of the first body (hingedly, para 116), and that the first body (420) comprises a first shaft (shown as a dot in Fig. 12) rotatably provided on the shaft support (para. 
Regarding claim 31, in the laundry treatment apparatus disclosed by Kim, the discharge pipe is coupled to the second pipe to provide draining capability. Kim does not disclose that the discharge pipe is disposed on the support. Wanweerakul teaches a support (300), and that discharge pipe is disposed on the support (Fig. 8B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose the discharge pipe in the laundry treatment apparatus disclosed by Kim, such that the discharge pipe is disposed on the support, as taught by Wanweerakul, 
Regarding claim 32, Kim discloses that the hinged connection formed by the shaft support (422) and the first shaft (para 116, Fig. 12) are provided on the same level as the discharge pipe (shown in Fig. 11). Kim does not disclose that the shaft support and the first shaft are provided on the discharge pipe. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the hinged arrangement having the shaft support and the first shaft such that they are provided on the discharge pipe in the laundry treatment apparatus disclosed by Kim, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be improved support of the hinged elements at the rear panel of the cabinet.
Regarding claim 33, Kim discloses that the guider comprises a second shaft (470) provided on the second end of the second body (470, Figs. 11 and 12); and a third shaft provided on a rear panel of the drawer (connected to bracket 432, Fig. 12), that the second end of the second body is rotatably coupled to the second end of the first body, and that the first end of the second body is rotatably coupled to the drawer cover (paras 116-118). Kim does not disclose that the third shaft is provided on a 
Regarding claims 34 and 35, in the laundry treatment apparatus disclosed by Kim, the third shaft (in 432) appears to be aligned with the first shaft (in 422, claim 34) or with the first end of the discharge channel provided in the first body (connected to 422 at the first shaft), in a width direction of the drawer (e.g. Fig. 12). Kim does not disclose that the third shaft is disposed between the second shaft and the first shaft (claim 34), or the first end of the first discharge channel (claim 35) in the width direction of the drawer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the third shaft in the laundry treatment apparatus disclosed by Kim, such that the third shaft is between the second shaft and the first shaft (claim 34) or the first end of the discharge channel (claim 35), since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be improved space utilization.
Regarding claim 36, Kim discloses that the second body (430) has a bar shape connected to the second shaft (470) and to the third shaft (432) and disposed parallel to the first body based on the drawer being closed (e.g. Fig. 12). Kim does not disclose that the second body comprises a first portion, a bending portion and a second portion, the bending portion connecting the first portion to the second portion and angled away from the first portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the second body as desired, with no change in respective function, to yield the same and predictable result of forming a space for supporting the discharge channel, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. 
Regarding claim 37, Kim discloses that the second body comprises an accommodation space (inner space) to hold a portion of a water supply pipe (Fig. 11, para 116). Kim does not disclose first and second flanges that are spaced apart from each other by a distance. Kiyoyuki teaches that the hard portion (21) is held in place with flanges (shown as vertical elements surrounding channel 21 in Fig. 3). The disclosed elements are interpreted as the claimed flanges spaced apart from each other by a distance. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the laundry treatment apparatus of Kim with the first and second flanges of Kiyoyuki for the predictable result of providing means for attachment of the channel, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 
Regarding claim 38, the ends of the flanges in contact with the channel 21 taught by Kiyoyuki are interpreted as the claimed water supply pipe attachments and they are capable to hold the water supply pipe detachably in an inner surface of the accommodation space, as claimed. 
Regarding claim 39, in the arrangement disclosed by Kim, the accommodation space accommodating the water supply pipe (450) is defined at the second body (e.g. Fig. 11), including its second portion, i.e. the end connected to the drawer.
Regarding claim 40, in the arrangement disclosed by Kim, a portion of the water supply pipe (219a) disposed between a supply channel outlet (217) and the accommodation space of the second body (430) is separated from the second body (Fig. 13 and 14, paras 136 and 139). 
Regarding claim 41, in the arrangement disclosed by Kim the second body, including the obvious shape modification having the bending portion, is separated from the water supply pipe (e.g. separated from a water supply hose 219a, Fig. 13, para 136). 
Regarding claim 42, Kim discloses that the drawer cover (210) includes a water supply opening (217, e.g. Fig. 13, para 136), that a first end of a water supply pipe (219a) is coupled to a supply channel outlet (via 450) and a second end of the water supply pipe is coupled to the water supply opening (Fig. 13, para 136, 139). 
Regarding claim 43, in the arrangement disclosed by Kim, a distance between the water supply opening (217) and the rear surface of the drawer is greater than a distance between the third shaft connected to the rear surface of the drawer and the rear surface of the drawer (e.g. Figs.. 12 and 13). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the third shaft in the laundry treatment apparatus disclosed by Kim, such that the third shaft is disposed on the drawer cover closer to the rear surface of the drawer than the water supply opening, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be improved space utilization.
Regarding claim 44, in the laundry treatment apparatus disclosed by Kim the second end of the water supply pipe (219a) is separated from the second portion of the second body (430), as claimed (e.g. Figs. 12, 13). 
Regarding claim 45, in the laundry treatment apparatus disclosed by Kim and modified with the body of Kiyoyuki, the supply channel and the discharge channel are provided as one unit (body 20) and working as the guider for the first pipe and the water supply pipe, as claimed. 
Regarding claim 46, in the laundry treatment apparatus disclosed by Kim and modified with Kiyoyuki, the second pipe is located adjacent a rear panel of the cabinet for connection of the discharge channel in the first body and the discharge pipe, and thus, at least a portion of the second pipe is located in a space between the rear panel of the cabinet and the first body, including the second portion of the supply channel based on the drawer being in a closed position, as claimed. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim 1 and intervening claims 10-12. However, claim 15 would be allowable if claim 15 is rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 10-12. 
Claims 21 and 22 are objected to as being dependent upon a rejected base claim 1 and intervening claims 3, 17-18, and 20, and are rejected under 35 U.S.C. § 112(b). However, claims 21 and 22 would be allowable if claim 21 is rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 3, 17-18, and 20, and amended to overcome the 35 U.S.C. § 112(b) rejections.
Claims 24-26 are objected to as being dependent upon a rejected base claim 1 and intervening claims 3 and 23, and are rejected under 35 U.S.C. § 112(b). However, claims 24-26 would be allowable if claim 24 is rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 3 and 23, and amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Kim (US 2011/0265524 A1), Kiyoyuki (JP 2002-291677 A), and Jeong (US 2010/0101282 A1). The prior art of record fails to teach or suggest fairly alone or in combination the limitation of the second bottom part of the base, that is a bottom surface of the supply channel, being located above an upper surface of the drawer based on the drawer being in the closed position, as in context of claim 15; the first bottom portion that is a bottom surface of the supply channel being positioned on an upper surface of the drawer based on the drawer being in a closed position, as in context of claim 21; that the supply channel is positioned on an upper surface of the drawer based on the drawer being in a closed position, as in context of claim 24. Such arrangement of the supply channel being positioned on the upper surface of the drawer when the drawer is in a closed position allows to prevent or mitigate sagging of the guider and the water supply channel provided along the guider that may occur due to gravity or external force (vibration of the drawer), and mitigate or prevent deformation or breakage of the water supply channel and of the guider. See e.g. para [0177] of Applicant’s US PGPUB 2019/0085500 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711